DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on 08/23/2021.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application claims priority from U.S. Provisional Patent Application No. 63/068,463, filed on 08/11/2020.
Claims 1-10 are pending for examination.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
The passive converter 10, capacitor 50, resistor 60 electric panel 70, neutral or ground leads 90A 90B 90C 90D 90E.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
“buss” is not a correct term; the normal terms in the art are: “bus”, “buses”, “busbar”, “bus bar” or “bus-bar”.  
An applicant is entitled to be his or her own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (holding that an inventor may define specific terms used to describe invention, but must do so “with reasonable clarity, deliberateness, and precision” and, if done, must “‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change” in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)).
Appropriate correction is required.

Claim Objections
Claims 1, 3-5, and 7 are objected to because of the following informalities: 
Regarding claims 1, 5, and 7, the term “buss” is not a correct term; the normal terms in the art are: “bus”, “buses”, “busbar”, “bus bar” or “bus-bar”.  
Regarding claims 3, 4, 9, and 10, the claims recite “wherein at least one of the plurality of wires” should be “wherein the at least one of the plurality of wires”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 5, and 7, claims 1 and 5 claim for a method of removing remove disruptive harmonics and spikes from an alternating current power system with a passive neutral electric converter device that connects across or shorted across a return/neutral bus bar comprising plurality of wires, a capacitor, a resistor and/or a transformer, and claim 7 claims for the device as disclose in the current disclosure configure to remove disruptive harmonics and spikes from the alternating current power system.  The disclosure discloses the passive neutral electric converter device is connected in parallel and shorted across the return/neutral bus bar to provide an alternate path for electron to flow, and the wires are long and coiled to provide more electron buffering.  However, the current disclosure does not clearly disclose how electrons be able to flow away from the very low impedance bus bar into the passive neutral electric converter device, wherein the device is made from high impedance components such as capacitor, resistor, transformer and long coiled wire which acting as inductors.  The disclosure contradicts to the well-known fact in the art that current/electron flow to the least resistive/impedance path in a multi path circuit.  Due to the lack/insufficient disclosure, a person in the art would not be able to make and use the claimed invention without undue experimentation.
The missing reference sign(s) in the drawing and without particularly point out in the disclosure, it is difficult to determine whether or not the circuit in Fig. 4 is the transformer 80 in Fig. 5.  
Regarding claims 2-4, 6, and 8-10, the claims are rejected due to the rejections of claims 1, 5, and 7 above.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding independent claims 1, 5, and 7, the claims claim for “[a] method of removing remove disruptive harmonics and spikes from an alternating current power system”, or a device for removing disruptive harmonics and spikes from an alternating current power system as disclose in the specification.  The current disclosure discloses the passive neutral electric converter device is connected and shorted across the neutral bus bars.  The device comprises a transformer, capacitor, resistor, and long coiled wires.  It is well-known in the art from circuit theory that transformers, capacitor and inductance from long coiled wire have high impedance in AC system, the impedance much higher than any bus bar that usually made from very thick conductors which is capable of carry very high current thus has very low impedance; and also from circuit theory, in a multi paths circuit, current naturally always flow in a path that has the lowest impedance.  In this case, the passive neutral converter has high impedance from the transformer, capacitor, resistor, and inductance from the long coiled wire compare to the low impedance bus bar.  Therefore, based on the disclosed circuit arrangement, there would be no current flow through the passive neutral electric converter device that directly connect and shorted across the bus bar, and if no current flowing through the passive neutral electric converter, harmonics and spikes cannot be removed as claimed.
Regarding claims 2-4, 6, and 8-10, the claims are rejected due to the rejections of claims 1, 5, and 7 above.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 5, and 7, due to the insufficient disclosure above, it is unclear how the method or device would be able to remove disruptive harmonics and spikes.  For examination purpose, the prior arts are applied below based on the claims language and best effort from trying to understand the disclosure.
Line 5 of claims 1 and 5, line 3 of claim 7 recite “comprises at least a plurality of wires”.  Does the recitation mean “at least a wire” or “a plurality of wires”? since plurality of wires is in plural form, the recitation of “at least” does not potentially having more wires.  For examination purpose the limitation will be construed as “comprises a plurality of wires”.
Regarding independent claims 1 and 5, the claims recite “method of removing remove disruptive harmonic”.  Do the repeated terms “removing remove” intend to have the opposite meaning such as “method of not remove disruptive harmonic” or it is just a typographical error?  For examination purpose, the claims will be construed as the latter case.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boudrias et al., US Patent Publication 2002/0105816; hereinafter “Boudrias”.
Regarding claim 1, Boudrias discloses a method of removing remove disruptive harmonics and spikes from an alternating current power system (Fig. 1 to Fig. 3), said method comprising connecting (either “comprising connect” or “comprise connecting”) a 5passive neutral electric converter (Fig. 1 to Fig. 3; 110) which further comprises a parallel return buss (Fig. 3, X0 has buses in parallel through 312) (Fig. 2, X0 having parallel lines to the left and right of 120) connected to an electric panel (Fig. 1 and Fig. 2, 120), wherein the passive neutral electric converter comprises at least a plurality of wires connected to a plurality of neutral or ground leads (Fig. 2, X0 having parallel lines to the left and right of 120 which connected ground and also connected to 110) [0015] on the electric panel and a transformer (Fig. 3, 110 is a transformer).
Regarding claim 3, Boudrias discloses the method of claim 1 above, Boudrias further discloses at least one of the plurality of wires is coiled (Fig. 3, X0 comprises a plurality of coils).
Regarding claim 7, Boudrias discloses a passive neutral electric converter (Fig. 1 to Fig. 3; 110) which comprises a parallel return buss (Fig. 2, X0 having parallel lines to the left and right of 120) connected to an electric panel (Fig. 1 and Fig. 2, 120), wherein the passive neutral electric converter comprises at least a plurality of wires connected to a plurality of neutral or ground leads (Fig. 2, X0 having parallel lines to the left and right of 120 which connected ground and also connected to 110) [0015] on the electric panel and a transformer (Fig. 3, 110 is a transformer).
Regarding claim 9, Boudrias discloses the converter of claim 7 above, Boudrias further discloses at least one of the plurality of wires is coiled (Fig. 3, X0 comprises a plurality of coils).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boudrias in view of Zhou et al., US Patent Publication 2003/0053320; hereinafter “Zhou”.
Regarding claims 2 and 8, Boudrias discloses the method and the converter of claims 1 and 7 above, Boudrias further discloses the passive neutral electric converter also comprises a resistor ([0015] suggest 110 comprising an impedance device; according to the definition of impedance, impedance is an affective resistance thus a resistor; the paragraph also suggests other known components for filtering can also be included).  Boudrias also disclose the harmonic filter can be a series impedance device, or a tuned filter device that mitigates certain harmonic currents [0015].  Boudrias does not expressly discloses the filter comprising a capacitor.  However, capacitor is well-known component commonly used for tuned filter device.  The reference of Zhou introduced as an evidence.  Zhou discloses a tuned filter comprising a capacitor for tuning out a specific harmonic ([0007] “each filter tuned to mitigate specific harmonics and including a separate core, inductive windings, resistors and capacitors”).  It would have been obvious to one of ordinary skill in the art before the invention was filed to incorporate a capacitor in the filter for tuning out a harmonic since capacitor is a well-known component is used for tuning out harmonic.
Regarding claims 4 and 10, the combination of Boudrias and Zhou discloses the method and the converter of claims 2 and 8 above, Boudrias further discloses at least one of the plurality of wires is coiled (Fig. 3, X0 comprises a plurality of coils).
Regarding claim 5, Boudrias discloses a method of removing remove disruptive harmonics and spikes from an alternating current power system (Fig. 1 to Fig. 3), said method comprising connecting (either “comprising connect” or “comprise connecting”) a 15passive neutral electric converter (Fig. 1 to Fig. 3; 110) which further comprises parallel return buss (Fig. 3, X0 has buses in parallel through 312) (Fig. 2, X0 having parallel lines to the left and right of 120) connected to an electric panel (Fig. 1 and Fig. 2, 120), wherein the passive neutral electric converter comprises at least a plurality of wires connected to a plurality of neutral or ground leads (Fig. 2, X0 having parallel lines to the left and right of 120 which connected ground and also connected to 110) [0015] on the electric panel, a transformer (Fig. 3, 110 is a transformer), a resistor ([0015] suggest 110 comprising an impedance device; according to the definition of impedance, impedance is an affective resistance thus a resistor; the paragraph also suggests other known components for filtering can also be included).  Boudrias also disclose the harmonic filter can be a series impedance device, or a tuned filter device that mitigates certain harmonic currents [0015].  Boudrias does not expressly discloses the filter comprising a capacitor.  However, capacitor is well-known component commonly used for tuned filter device.  The reference of Zhou introduced as an evidence.  Zhou discloses a tuned filter comprising a capacitor for tuning out a specific harmonic ([0007] “each filter tuned to mitigate specific harmonics and including a separate core, inductive windings, resistors and capacitors”).  It would have been obvious to one of ordinary skill in the art before the invention was filed to incorporate a capacitor in the filter for tuning out a harmonic since capacitor is a well-known component is used for tuning out harmonic.
Regarding claim 6, the combination of Boudrias and Zhou discloses the method and the converter of claim 5 above, Boudrias further discloses at least one of the plurality of wires is coiled (Fig. 3, X0 comprises a plurality of coils).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836